BEA, Circuit Judge,
concurring in part, dissenting in part, and concurring in the judgment:
I concur with the majority’s affirmance of the IJ’s adverse credibility determination and denial of the petition for review. I part ways with the majority, however, over which adverse credibility findings are supported by substantial evidence.
I respectfully disagree with the majority that substantial evidence supports the IJ’s adverse credibility finding on the basis of Kaur’s failure to inform the Border Patrol Agent of her fear of harm in India. There is no doubt this evidence goes to the heart of Kaur’s asylum claim and undermines her credibility. However, in making adverse credibility determinations, IJs must follow certain guidelines under Ninth Circuit law. One such guideline requires IJs to address, “in a reasoned manner,” the asylum applicant’s explanations for any inconsistencies in the record. See, e.g., Gar-rovillas v. INS, 156 F.Bd 1010, 1014 (9th Cir.1998); see also Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001) (reversing the IJ’s adverse credibility determination based on a discrepancy between the petitioner’s claimed Ahmadi faith and his passport, which listed his religion as Muslim, because neither the BIA nor the IJ addressed the petitioner’s explanation for the discrepancy).
In this case, Kaur testified she failed to reveal her fear of harm in India to the Border Patrol Agent and on the Notice of Rights Form (“Form”) because: (1) the Border Patrol Agent did not ask her whether she would face harm in India, and was interested only in her missing identification and why she was roaming around the border; (2) the Border Patrol Agent did not read the Notice of Rights Form to her and she had no idea what the Form stated;1 (3) she signed the Form only because she was told to do so; (4) her travel agent had told her she would be deported to India if she told the truth about her fear of return to India; and (5) she was scared the Border Patrol Agent would abuse her like the Indian police.
The IJ referred to only two of these five justifications (the fourth and the fifth) in her decision. Even with respect to those two, however, the IJ did not address why — or even whether — she found the justifications not credible. Because the IJ failed to address the above-listed justifications in “a reasoned manner,” the IJ’s adverse credibility finding on this basis cannot be upheld under binding Ninth Circuit precedent.
The majority quotes a statement from the IJ’s opinion, which notes Kaur failed “convincingly [to] address the discrepancies” in her testimony. This statement appears at the end of the IJ’s opinion, in a section separate from the discussion of Kaur’s failure to inform Border Patrol of her fear of harm in India. Even assuming this cursory statement can be interpreted to cover the above-listed justifications, it does not address them in a reasoned manner. The IJ’s statement does not even refer to Kaur’s justifications, let alone explain why the IJ found them unconvincing. The statement could as easily describe an impression gained from Kaur’s demeanor, as from any explanation she attempted.2
*633The majority also draws an adverse inference from the fact that Kaur had more than one explanation for failing to inform Border Patrol of her fear of return to India. The majority notes when the IJ asked Kaur which explanation was the “real” one, Kaur replied all of them were “real.” Kaur can have more than one valid reason for failing to inform Border Patrol of her fear of persecution. The justifications Kaur offered are neither internally inconsistent nor inherently implausible. They can all be true.3
As final support for its conclusion that the IJ adequately addressed Kaur’s justifications, the majority notes Kaur did not deny during the removal hearing that she told Border Patrol she was in Canada for sightseeing.4 According to the majority, this is inconsistent with her current story that she came to Canada because she was fleeing for her life.
For two reasons, the majority’s reliance on this discrepancy is unpersuasive. First, the majority does not explain how Kaur’s statement about sightseeing relates to the IJ’s failure to address Kaur’s justifications for not revealing her fear of harm in India. That there is a discrepancy which may allow the IJ to make an adverse credibility finding does not necessarily mean the IJ adequately addressed the justifications Kaur proffered for the discrepancy, as the IJ was required to do. Second, the IJ did not make an adverse credibility finding on the basis of Kaur’s statement to the Border Patrol Agent that she was in Canada for sightseeing. Under well-established precedent, we are limited to reviewing only the actual adverse credibility findings made by the IJ, and cannot find new discrepancies on appeal. See Marcos v. Gonzales, 410 F.3d 1112, 1116 (9th Cir.2005).
In sum, I respectfully disagree with the majority that substantial evidence supports the IJ’s credibility finding on the basis of Kaur’s failure to inform Border Patrol of her fear of persecution in India.
However, I agree with the majority that substantial evidence supports the IJ’s adverse credibility finding on the basis of Kaur’s inconsistent statements regarding where she stayed after she fled from her village. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (holding inconsistencies in the petitioner’s testimony regarding the events leading up to and surrounding his departure from his home country go to the heart of the asylum claim and can be the basis for an adverse credibility finding). During her removal hearing, Kaur testified she stayed with an aunt in “UP”5 and then at a hotel in Delhi *634by herself, after she fled from her village. In contrast, in a written declaration she filed in support of her asylum application, Kaur stated after she left her village, she “lived at different places with relatives until I fled from India.” (emphasis added). The word “relatives” in Kaur’s declaration is plural, meaning she stayed with more than one relative, and the declaration does not state Kaur also stayed at a hotel after she fled from her village. The IJ made an adverse credibility finding based on the inconsistency between Kaur’s declaration, which states she stayed with “relatives,” and her hearing testimony, which stated she stayed with her aunt and at a hotel by herself. I would affirm the IJ’s adverse credibility determination and deny the petition for review on the basis of this inconsistency. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003) (holding the court must accept the IJ’s negative credibility determination if one of the adverse credibility grounds is supported by substantial evidence).

. Although, as the majority notes, Kaur testified there was a Punjabi interpreter during her border interview, she also testified neither the interpreter nor the Border Patrol Agent read the Form to her.


. The majority thus errs in contending the IJ made this statement “[i]n reference to" Kaur's justifications. There is no indication in the IJ's opinion the statement refers to Kaur's justifications for her failure to reveal her fear of harm upon return to India. There is likewise no support in the IJ’s opinion for *633the majority’s ipse dixit conclusion that "the IJ considered Kaur’s explanations and dismissed them as not convincing.”


. The majority contends Kaur's first justification (the Border Patrol Agent did not ask her whether she would face harm in India) and the fourth justification (her travel agent had told her she would be deported to India if she told the truth about her fear of return to India) are internally inconsistent, "shifting,” and "undercut each other." According to the majority, Kaur’s statement that "she relied on her agent’s advice not to tell the truth and that she was too frightened to reveal the truth” means "she had in fact been asked about fear of returning to India.” I respectfully disagree. A person can be afraid of revealing the truth even before he is asked a question intended to elicit the truth. A person can also decide not to volunteer the truth because of his fear of telling the truth, without ever being asked about it. Thus, Kaur’s first and fourth justifications are not inconsistent.


. During the removal hearing, Kaur testified she told the Border Patrol Agent she was in Canada for sightseeing because her travel agent instructed her to say so if questioned at the border.


. "UP” refers to the Uttar Pradesh region in Northern India.